        Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 1 of 8



CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney=s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail:     Cassady.Adams@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-57-GF-BMM

                         Plaintiff,
                                             NOTICE OF JURY
           vs.                               INSTRUCTIONS CONCERNING
                                             RECORDING
 JOSHUA JAMES BIRDRATTLER,

                         Defendant.


      On December 16, 2019, at the motion hearing on the government’s motion

in limine (Doc. 59), the Court requested that the parties provide proposed jury

instructions that would be given under two different scenarios:




                                         1
        Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 2 of 8



      Number one, whether the recording [of the defendant’s confession] gets
      played, what that specific language [of the cautionary instruction]
      would entail.

      Number two . . . if the recording didn’t get played . . . If there’s any
      kind of a looking with disfavor on or dealing with skepticism, the
      testimony when they had the ability to record and did not.

Mtn. Hearing Tr. at 56 (Dec. 16, 2019).

      In response to the Court’s request, the United States submits the proposed

instructions for the two above-described scenarios.1

I.    Instruction for Scenario One (recording gets played at trial)

      If the recording of the defendant’s confession is played at trial, the United

States proposes that the Court give the instruction below at trial 2:

      The government has introduced a recording of the defendant’s statement into

evidence. There is not a complete recording of the entire interview with the

defendant. This Court has expressed a preference that such interviews be recorded

in their entirety whenever practicable. Because of the absence of a complete


1
  The United States has reached out to defense counsel concerning these proposed
instructions. At this time, the United States does not have the defense’s position.
2
  For the purpose of the record, the United States maintains its initial objection to
the cautionary instruction. In particular, if the defendant, rather than the
government, raises the existence of the recording, no instruction is appropriate.
The government recognizes the Court’s concern that an instruction may keep the
jury from putting undue weight on a particular piece of evidence, but the defendant
should not be able to invite the evidence in order to make the Court’s caution a
defense in itself.
                                            2
         Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 3 of 8



recording of the interview, you should weigh evidence of the defendant's alleged

statement with caution and care.

      See Massachusetts v. DiGiambattista, 813 N.E.2d 516, 533–34 (Mass.

2004).

II.   Instruction for Scenario Two (recording is not played at trial)

      If the recording of the defendant’s statement is not played at trial and if the

government does not present testimony about the unrecorded portion of the

interview, see Doc. 41 (order on motion to suppress), the United States believes

that the criteria to trigger the cautionary instruction have not been met. The

defendant had an opportunity to challenge the voluntariness of his statements in his

motion to suppress, and the Court concluded that the statements were voluntary. Id.

The proper jury instruction is Ninth Circuit model jury instruction 4.1, which is

crafted to assist the jury in evaluating statements by a defendant:

      You have heard testimony that the defendant made a statement. It is for you

      to decide (1) whether the defendant made the statement, and (2) if so, how

      much weight to give it. In making those decisions, you should consider all

      the evidence about the statement, including the circumstances under which

      the defendant may have made it.




                                          3
        Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 4 of 8



Manual of Model Criminal Jury Instructions for the Ninth Circuit (2010 Edition).

This instruction is required by statute, which specifies that “a confession . . . shall

be admissible in evidence if it is voluntarily given” and “the trial judge shall permit

the jury to hear relevant evidence on the issue of voluntariness and shall instruct

the jury to give such weight to the confession as the jury feels it deserves under all

the circumstances.” 18 U.S.C. § 3501(a) (emphasis added). While the parties are

entitled to put forward evidence relevant to the issue of voluntariness, Congress

has expressly indicated that it is left to the jury to determine what the weight to

give the statement under all the circumstances. No statement of disfavor or

skepticism would be consistent with that congressional mandate.

      In addition, the United States believes the following model jury instructions

further remedy any concerns in this circumstance (and should be given regardless).

These instructions concern the burden of proof, different types of evidence, and

witness credibility. With these instructions, the jury will have the necessary tools

to assess the lack of recording and the FBI’s decision not to record when it weighs

the evidence in its entirety.

      A.     “Reasonable Doubt—Defined” Section 3.5, Manual of Model
             Criminal Jury Instructions for the Ninth Circuit (2010 Edition)
             (Approved Jan. 2019).




                                           4
        Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 5 of 8



      Proof beyond a reasonable doubt is proof that leaves you firmly convinced

the defendant is guilty. It is not required that the government prove guilt beyond all

possible doubt.

      A reasonable doubt is a doubt based upon reason and common sense and is

not based purely on speculation. It may arise from a careful and impartial

consideration of all the evidence, or from lack of evidence.

      If after a careful and impartial consideration of all the evidence, you are not

convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to

find the defendant not guilty. On the other hand, if after a careful and impartial

consideration of all the evidence, you are convinced beyond a reasonable doubt

that the defendant is guilty, it is your duty to find the defendant guilty.

      B.     “What is Evidence” Section 3.6, Manual of Model Criminal Jury
             Instructions for the Ninth Circuit (2010 Edition) (Approved
             December 2017).

      The evidence you are to consider in deciding what the facts are consists of:

      (1) the sworn testimony of any witness;

      (2) the exhibits which have been received into evidence; and,

      (3) any facts to which the parties have agreed.

      C.     “Direct and Circumstantial Evidence” Section 3.8, Manual of
             Model Criminal Jury Instructions for the Ninth Circuit (2010
             Edition) (Approved December 2017).

                                           5
         Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 6 of 8



       Evidence may be direct or circumstantial. Direct evidence is direct proof of a

fact, such as testimony by a witness about what that witness personally saw or

heard or did. Circumstantial evidence is indirect evidence, that is, it is proof of one

or more facts from which you can find another fact.

       You are to consider both direct and circumstantial evidence. Either can be

used to prove any fact. The law makes no distinction between the weight to be

given to either direct or circumstantial evidence. It is for you to decide how much

weight to give to any evidence.

       D.     “Credibility of Witnesses” Section 3.9, Manual of Model Criminal
              Jury Instructions for the Ninth Circuit (2010 Edition) (Approved
              Dec. 2017).

       In deciding the facts in this case, you may have to decide which testimony to

believe and which testimony not to believe. You may believe everything a witness

says, or part of it, or none of it.

       In considering the testimony of any witness, you may take into account:

       (1) the opportunity and ability of the witness to see or hear or know the

       things testified to;

       (2) the witness’s memory;

       (3) the witness’s manner while testifying;

       (4) the witness’s interest in the outcome of the case, if any;

                                           6
        Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 7 of 8



      (5) the witness’s bias or prejudice, if any;

      (6) whether other evidence contradicted the witness’s testimony;

      (7) the reasonableness of the witness’s testimony in light of all the evidence;

      and

      (8) any other factors that bear on believability.

      Sometimes a witness may say something that is not consistent with

something else he or she said. Sometimes different witnesses will give different

versions of what happened. People often forget things or make mistakes in what

they remember. Also, two people may see the same event but remember it

differently. You may consider these differences, but do not decide that testimony is

untrue just because it differs from other testimony.

      However, if you decide that a witness has deliberately testified untruthfully

about something important, you may choose not to believe anything that witness

said. On the other hand, if you think the witness testified untruthfully about some

things but told the truth about others, you may accept the part you think is true and

ignore the rest.

      The weight of the evidence as to a fact does not necessarily depend on the

number of witnesses who testify. What is important is how believable the

witnesses were, and how much weight you think their testimony deserves.

                                          7
 Case 4:19-cr-00057-BMM Document 56 Filed 01/10/20 Page 8 of 8



DATED this 10th day of January, 2020.

                             KURT G. ALME
                             United States Attorney

                             /s/ Cassady A. Adams
                             CASSADY A. ADAMS
                             Assistant U. S. Attorney




                                8
